Case: 20-1135    Document: 14     Page: 1   Filed: 03/06/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  JOSEPH E. KONTZ,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1135
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-151, Judge Joseph L. Toth.
                 ______________________

                  Decided: March 6, 2020
                  ______________________

    JOSEPH E. KONTZ, Carbondale, PA, pro se.

     GEOFFREY MARTIN LONG, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by JOSEPH H. HUNT, CLAUDIA BURKE, ROBERT
 EDWARD KIRSCHMAN, JR.; Y. KEN LEE, EVAN SCOTT GRANT,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                  ______________________
Case: 20-1135     Document: 14     Page: 2    Filed: 03/06/2020




 2                                             KONTZ v. WILKIE




     Before WALLACH, TARANTO, and STOLL, Circuit Judges.
 PER CURIAM.
      Appellant Joseph E. Kontz appeals the U.S. Court of
 Appeals for Veterans Claims’ (“Veterans Court”) decision
 affirming the Board of Veterans’ Appeals’ (“Board”) denial
 of a non-service-connected pension (“NSCP”). See Kontz v.
 Wilkie, No. 19-0151, 2019 WL 3503995, at *1 (Vet. App.
 Aug. 2, 2019). Because we lack jurisdiction, we dismiss.
                        BACKGROUND
                   I. Statutory Framework
      Pursuant to 38 U.S.C. § 1521(a), “each veteran of a pe-
 riod of war . . . who is permanently and totally disabled
 from [a] non-service-connected disability” is entitled to an
 annual NSCP payment. The rate of the NSCP is based on
 whether the “veteran is married and living with or reason-
 ably contributing to the support of such veteran’s spouse.”
 38 U.S.C. § 1521(c). Additionally, “[a]s a condition of grant-
 ing or continuing [a] pension,” the U.S. Department of Vet-
 erans Affairs (“VA”) may require “information, proofs, and
 evidence as is necessary to determine the annual income
 and the value of the corpus of the estate of such person, and
 of any spouse or child for whom the person is receiving or
 is to receive increased pension[.]” 38 C.F.R. § 3.277(a)
 (2015). The VA must “deny or discontinue the payment of
 [a] pension to a veteran” where “the corpus of the estates
 of the veteran and of the veteran’s spouse is such that un-
 der all the circumstances,” including “the annual income of
 the veteran [and] the veteran’s spouse,” “it is reasonable
 that some part of the corpus of such estates be consumed
 for the veteran’s maintenance.” 38 U.S.C. § 1522(a). A vet-
 eran’s “annual income” “include[s] the veteran’s annual in-
 come” and “the annual income of the veteran’s dependent
 spouse[.]” 38 C.F.R. § 3.23(d)(4). A veteran’s spouse is not
 considered “dependent” if the spouse “resides apart from
Case: 20-1135      Document: 14    Page: 3    Filed: 03/06/2020




 KONTZ v. WILKIE                                             3



 the veteran and is estranged from the veteran.” Id.
 § 3.23(d)(1); see 38 U.S.C. § 1521(b), (c) (providing for dif-
 ferent pension rates for veterans “unmarried (or married
 but not living with or reasonably contributing to the sup-
 port of [his or her] spouse)” and veterans “married and liv-
 ing with or reasonably contributing to the support of [his
 or her] spouse”).
                    II. Factual Background
      Mr. Kontz served in the U.S. “Navy from 1950 to 1954”
 during the Korean Conflict. Kontz, 2019 WL 3503995, at
 *2; see Appellee’s App. 17; 1 see also Appellee’s App. at 17–
 20 (Application for Pension, Form 21-527EZ). 2 In 2015, at
 the age of eighty-one, Mr. Kontz applied for NSCP. Kontz,
 2019 WL 3503995, at *2; see Appellee’s App. 17. In his ap-
 plication for NSCP, Mr. Kontz indicated that he is married
 and lives with his spouse without any dependent children.
 Kontz, 2019 WL 3503995, at *2; see Appellee’s App. 18–19.
 The section of the application for NSCP entitled “Income
 Verification,” which is used to determine NSCP eligibility,
 instructs veterans to provide “household” “net worth” and
 “monthly income,” including for “dependents (spouse, child
 etc.).” Appellee’s App. 18. Mr. Kontz reported only his own
 Social Security income and, for his household net worth,
 his and his spouse’s “joint check[ing].” Appellee’s App. 19.
     Following Mr. Kontz’s initial application for NSCP, the
 VA requested “additional information necessary to com-
 plete [Mr. Kontz’s application], including his spouse’s net
 worth and income.” Kontz, 2019 WL 3503995, at *2.
 Mr. Kontz did not provide it. Id.; see In re Kontz, No. 16-40



     1   “Appellee’s App.” refers to the Secretary of Veter-
 ans Affairs’ (“the Secretary”) Appendix attached to its in-
 formal response brief.
     2   The Korean Conflict is considered a “period of war”
 pursuant to 38 U.S.C. § 101(9), (11).
Case: 20-1135     Document: 14      Page: 4    Filed: 03/06/2020




 4                                             KONTZ v. WILKIE




 629A, slip op. at 2 (Bd. Vet. App. Dec. 18, 2018) (Appellee’s
 App. 11–16) (explaining that Mr. Kontz “ha[d] not supplied
 his spouse’s income, net worth and medical expenses infor-
 mation” at the time of the application or the Board deci-
 sion). Rather, Mr. Kontz replied that “he d[id] not believe
 that [his spouse qualifies as his] dependent . . . because,
 since their marriage in 1989,” they have filed separate tax
 returns and she does not rely on him for support. In re
 Kontz, slip op. at 2. Mr. Kontz’s spouse provided a state-
 ment that she has filed her own tax returns since her mar-
 riage to Mr. Kontz and that she does not depend on him for
 support. See id.; Appellant’s App. (providing a statement
 from Mr. Kontz’s spouse). 3 Because Mr. Kontz did not pro-
 vide his spouse’s net worth and income, the VA Regional
 Office denied Mr. Kontz’s NSCP claim. See Kontz, 2019
 WL 3503995, at *2.
     Mr. Kontz appealed the VA Regional Office’s decision
 and, in January 2018, the Board remanded it for further
 development of the facts. In re Kontz, slip op. at 1–2. Again,
 Mr. Kontz did not provide his spouse’s financial infor-
 mation and the VA Regional Office continued the denial of
 the claim. Id. at 2. In December 2018, the Board denied
 Mr. Kontz’s claim, concluding that because Mr. Kontz had
 “not provided the necessary information . . . to verify his el-
 igibility” for NSCP, his claim “must be denied” for “the ab-
 sence of legal merit or lack of entitlement under the law.”
 Id. at 5–6. The Board explained that Mr. Kontz’s “spouse
 is a dependent for VA [NSCP] benefits purposes but [he]
 has failed to provide her income, net worth[,] and medical
 expenses information.” Id. at 1. The Board further ex-
 plained that “[p]ension benefits are based upon total family
 income and the amount of pension benefits is adjusted
 based upon the number of dependents the veteran



     3  Appellant’s App. refers to the document attached to
 Mr. Kontz’s informal brief.
Case: 20-1135      Document: 14    Page: 5    Filed: 03/06/2020




 KONTZ v. WILKIE                                             5



 supports,” and that “[f]or purposes of VA pension benefits,
 a ‘dependent’ is defined as a veteran’s spouse or child.” Id.
 at 3 (emphasis omitted).
      Mr. Kontz appealed the Board’s decision to the Veter-
 ans Court. Kontz, 2019 WL 3503995, at *1; see Appellee’s
 App. 5–9 (Veterans Court Docket). Mr. Kontz again argued
 that his spouse’s financial information is not relevant to his
 NSCP application because she does not depend on him for
 support. Kontz, 2019 WL 3503995, at *1. The Veterans
 Court affirmed the Board’s decision. Id. The Veterans
 Court stated that Mr. Kontz’s claim “is simply a disagree-
 ment with [the] VA’s determination as to what information
 is legally necessary to demonstrate entitlement to NSCP,
 and such disagreement is insufficient to demonstrate er-
 ror.” Id. The Veterans Court explained that there was no
 basis to grant an exception to the general rule that a
 spouse’s financial information must be reported as part of
 the application process. Id. at *2. The Veterans Court fur-
 ther explained that the “requirement [for providing a
 spouse’s financial information] comes directly from the
 statute, which assesses the annual NS[CP] rate based on
 whether the ‘veteran is married and living with or reason-
 ably contributing to the support of such veteran’s spouse.’”
 Id. (quoting 38 U.S.C § 1521(c)). The Veterans Court en-
 tered judgment in October 2019. Appellee’s App. 8.
 Mr. Kontz subsequently filed an Informal Brief with the
 court. See Appellant’s Br. 1.
                         DISCUSSION
                    I. Standard of Review
      The scope of our review in an appeal from the Veterans
 Court is limited by statute. See Goodman v. Shulkin, 870
 F.3d 1383, 1385 (Fed. Cir. 2017). We may review a Veter-
 ans Court decision “with respect to the validity of a decision
 of the [Veterans] Court on a rule of law or of any statute or
 regulation . . . or any interpretation thereof . . . that was
 relied on by the [Veterans] Court in making the decision.”
Case: 20-1135     Document: 14     Page: 6    Filed: 03/06/2020




 6                                             KONTZ v. WILKIE




 38 U.S.C. § 7292(a).       “Except to the extent an ap-
 peal . . . presents a constitutional issue,” we “may not re-
 view (A) a challenge to a factual determination, or (B) a
 challenge to a law or regulation as applied to the facts of a
 particular case.” Id. § 7292(d)(2).
      II. We Lack Jurisdiction over Mr. Kontz’s Appeal
     On appeal, Mr. Kontz asserts that the Veterans Court
 erred in finding that his spouse “is a dependent” because
 there is “no proof[,] no facts[, and] no evidence.” Appel-
 lant’s Br. 1. The Secretary asserts that “Mr. Kontz seeks
 review of factual findings or the application of law to facts,
 both of which lie beyond [our] jurisdiction[.]” Appellee’s Br.
 1. We agree with the Secretary.
     Mr. Kontz fails to challenge any particular aspect of
 the Veterans Court’s decision based on a rule of law or the
 validity or interpretation of any statute or regulation. See
 generally Appellant’s Br. Nor does Mr. Kontz raise any le-
 gitimate constitutional challenge. See generally id. Ra-
 ther, the VA denied Mr. Kontz’s claim “[b]ased on [his]
 refusal to supply spousal financial information.” Kontz,
 2019 WL 3503995, at *2. The Veterans Court affirmed this
 denial, concluding that Mr. Kontz had failed to establish
 that his spouse was not his “dependent” within the mean-
 ings of 38 C.F.R. § 3.23(d)(1), and that, therefore, there was
 no clear error in the Board’s determination because
 Mr. Kontz had repeatedly failed to provide his spouse’s fi-
 nancial information as required for an NSCP eligibility de-
 termination. Id. at *2. Because the Veterans Court
 ultimately denied Mr. Kontz’s request based on the appli-
 cation of law to fact, i.e., his failure to comply with the
 NSCP request procedures, and Mr. Kontz does not appear
 to raise a legal challenge to the Veterans Court’s rules or
 statutes, we lack jurisdiction. See Cromer v. Nicholson, 455
 F.3d 1346, 1349 (Fed. Cir. 2006) (providing that when the
 Veterans Court resolves an appeal “independently” of a po-
 tential legal issue, we “lack jurisdiction”).
Case: 20-1135      Document: 14   Page: 7   Filed: 03/06/2020




 KONTZ v. WILKIE                                          7



                        CONCLUSION
    We have considered Mr. Kontz’s remaining arguments
 and find them unpersuasive. Mr. Kontz’s appeal from the
 United States Court of Appeals for Veterans Claims is
                        DISMISSED